DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amendment filed 1/12/22. 

1.	Claims 1-16 and 18-21 are pending.
2.	Claims 1-16 and 18-21 are rejected.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-16 and 18-21 have been considered but are moot in view of new grounds of rejections.  
Examiner notes that there is no art rejection for claims 8-14 and 21; only a double patenting rejections remains.
  
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-16 and 18-21 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10958539, (herein referred to as the Patent) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
A:	Regarding claim 1 of the instant application.  The language is fully disclosed in claim 1 of the patent with a slight changing of the word from “accepting a connection” to “establishing a connection” which although is not the exact language, it basically means the same thing.
A1:	Although the patent’s claim 8 has additional content of stating for example, “establish, by the re-booted compute element a connection” whereas the instant application states, “after the reboot, establish….a connection”.  This language is also found to be equivalent, although not identical.  Thus, the language of instant application of claim 8 is fully disclosed in claim 8 of the patent with equivalent language throughout.
A2:	Claim 15 of the instant application follows the same pattern of claim 1.  Thus, the language of claim 15 is fully disclosed in claim 15 of the patent with equivalent language.
B:  	Claims 2-5 of the instant application are identical to claims 2-5 of the patent.  Claim 6 of the instant application is fully disclosed in claim 6 of the patent with equivalent language.
C:	Claim 7 of the instant application is fully disclosed in claim 7 of the patent.  

E:	Claim 13 and 14 of instant application is fully disclosed in the patent’s claims 13 and 14.
F:	Claims 16, 18, 19 of instant application is identical to that of the Patent.
G:	Claim 20 of instant application is fully disclosed in that of claim 20 of the Patent, with the Patent having additional language of “rebooted compute element”.
H:	Claim 21 of the instant application is fully disclosed in the independent claims (1, 8 and 15) of the patent.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

8.	Claims 1, 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastav et al., (Srivastav), US PGPub. No.: 20170222981 as applied to the claims above, in view of Payne et al., (Payne), US PGPub. No.: 20150277856, and further in view of Ashok et al., (Ashok), US PGPub. No.: 20120084768. 

 	As per claim 1, Srivastav teaches a method, comprising: 
installing, by a compute element, an image supporting at least one function on the compute element, (The bootstrapping utility (function supported) may be included in the virtual machine image 140 or it may be installed by the controller 110 on the virtual machine (compute element) 330 or 340 during the virtual machine launch process) (para. 19, 29); the image comprising instructions (machine image 140 as a template to bootstrap a virtual machine instance, thus comprising instructions, hence bootstrap) (para. 30)  and data to initiate a connection between the compute element and a controller over a network, (via the authentication credential (data) may be passed to the virtual machine as part of the virtual machine image or as an environment variable that the controller configures during the bootstrapping process) (para. 40).
(The registration authority 150 includes an EST server 310 that handles requests from virtual machines for PKI support through the EST protocol) (para. 21; see Fig. 4 connection between 410 and 150), commands regarding a status of the compute element, (The controller 110 passes an authentication credential (e.g., a shared password, userID/password, one-time password, certificate, etc. (hence instructions/command) to the virtual machine to provide a trust anchor between the virtual machine 132 and the registration authority 150) (para. 17); and 
transmitting, by the compute element to the controller over the network management protocol connection, responses to the received commands in accordance with the instructions, (The virtual machine generates cryptographic keys, authenticates with the registration authority based on the authentication credential and sends a request for cryptographic material to the registration authority) (para. 10, 22, 25).  
Srivastav does not specifically teach initiate a Transmission Control Protocol (TCP) connection between the compute element and a controller upon a reboot of the compute element; after rebooting the compute element, establishing, by the compute element and using the instructions and the data, the TCP connection with the controller over the network.
However, Payne teaches initiate a Transmission Control Protocol (TCP) connection between the compute element and a controller upon a reboot of the compute element, (Once booted, this operating system image is configured to initiate communication with controller node 107 through a well-defined IP address scheme where controller node 107 uses a specified network address) (para. 100); after (via after rebooting the compute element, establishing, by the compute element and using the instructions and the data, the TCP connection with the controller over the network) (para. 100).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Srivastav and Payne such that the management computer may also verify the software upgrade package. For example, management computer may verify the cryptographic signature of the upgrade disk image against cryptographic keys irreversibly written to management computer, (Payne: para. 106). 
Neither Srivastav nor Payne specifically teach receiving, by the compute element via the cryptographic network protocol connection, commands
However, Ashok teaches receiving, by the compute element via the cryptographic network protocol connection, commands, (The script 810 sends and receives commands via secure shell communication 812 to network interface card 814) (para. 80; Fig. 8).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Srivastav, Payne and Ashok such that a boot service may be configured to query the presence of disk configurations, applications, scripts to install or cleanup data, and pre-created secure shell (SSH) key, (Ashok: para. 61). 

(para. 10, 13) and at least one of the TCP connection, the cryptographic protocol connection, and the network management protocol connection are conditioned on an authentication of the compute element by the controller based on the public key certificate, (para. 17).  
Srivastav does not specifically teach wherein the connection is a Transmission Control Protocol (TCP) connection.
However, Payne teaches wherein the connection is a Transmission Control Protocol (TCP) connection, (para. 87).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Srivastav and Payne such that the management computer may also verify the software upgrade package. For example, management computer may verify the cryptographic signature of the upgrade disk image against cryptographic keys irreversibly written to management computer, (Payne: para. 106). 

 	As per claim 15, Srivastav teaches A system, comprising: 
a storage device; and 
a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the system, (para. 20) to: 
The remainder is rejected based on the analysis of claim 1.

	As per claim 20, the system of claim 15, it is rejected based on the analysis of claim 7.

9.	Claims 2, 4, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastav et al., (Srivastav), US PGPub. No.: 20170222981 as applied to the claims above, in view of Payne et al., (Payne), US PGPub. No.: 20150277856, in view of Ashok et al., (Ashok), US PGPub. No.: 20120084768 and further in view of Watsen et al., (Watsen), US PGPub. No.: 20200213191.

 	As per claim 2, the method of claim 1, 
neither Srivastav, Payne nor Ashok specifically teach wherein the cryptographic network protocol is a Secure Shell (SSH) cryptographic network protocol.  
However, Watsen teaches the cryptographic network protocol is a Secure Shell (SSH) cryptographic network protocol, (para. 44).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Srivastav, Payne, Ashok and Watsen such that after completing the bootstrapping operation, network device may establish secure management connections (e.g., NETCONF) to orchestrator server. Further, network device 14 begins normal operation. For example, in the case where network device 14 is a router, network device may begin the processing and routing of network traffic. (Watsen: para. 45).


Neither Srivastav, Payne nor Ashok does not specifically teach wherein the network management protocol is a Network Configuration Protocol (NETCONF) network management protocol. 
However, Watsen teaches wherein the network management protocol is a Network Configuration Protocol (NETCONF) network management protocol, (para. 21).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Srivastav, Payne, Ashok and Watsen such that after completing the bootstrapping operation, network device may establish secure management connections (e.g., NETCONF) to orchestrator server. Further, network device 14 begins normal operation. For example, in the case where network device 14 is a router, network device may begin the processing and routing of network traffic, (Watsen: para. 45).

	As per claim 16, the system of claim 15, it is rejected based on the analysis of claim 2.  

 	As per claim 18, it is rejected based on the analysis of claim 4. 

10.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastav et al., Srivastav et al., (Srivastav), US PGPub. No.: 20170222981 as applied to the claims above, in view of Payne et al., (Payne), US PGPub. No.: 20150277856, in view .

 	As per claim 3, the method of claim 1, 
Neither Srivastav, Payne nor Ashok specifically teach wherein the cryptographic network protocol is a Blocks Extensible Exchange Protocol (BEEP) compliant cryptographic network protocol.  
However, Liu teaches wherein the cryptographic network protocol is a Blocks Extensible Exchange Protocol (BEEP) compliant cryptographic network protocol, (para. 12).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Srivastav, Payne, Ashok and Liu such that the establishment of a consistent channel mode: A variety of transport protocols channel, such as SOAP (HTTP/HTTPS), SSH, BEEP, etc., may establish by adopting an unified strategy., (Liu: para. 90).

11.	Claim 5 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Srivastav et al., (Srivastav), US PGPub. No.: 20170222981 as applied to the claims above, in view of Payne et al., (Payne), US PGPub. No.: 20150277856, in view of Ashok et al., (Ashok), US PGPub. No.: 20120084768 in view of Watsen et al., (Watsen), US PGPub. No.: 20200213191 and further in view of Gooding et al, (Gooding), US PGPub. No.: 20120266209. 

As per claim 5, the method of claim 4, 
Neither Srivastav, Payne, Ashok nor Watsen specifically teach wherein: the received commands comprise a command to create a NETCONF remote procedure call (RPC) subscription for the controller with the compute element, and transmitting responses to the received commands comprises transmitting responses in accordance with the RPC subscription.  
	However, Gooding teaches the received commands comprise a command to create a NETCONF remote procedure call (RPC) subscription for the controller with the compute element, and transmitting responses to the received commands comprises transmitting responses in accordance with the RPC subscription, (via subscribing) (para. 201. 204.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Srivastav, Payne, Ashok, Watsen and Gooding such that the CSCM will publish XML RPC Command documents conforming to RFC 6241 to the NETCONF RPC Command DDS Topic over the Control Plane Domain. (Gooding: para. 204).

 As per claim 19, it is rejected based on the analysis of claim 5.

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastav et al., (Srivastav), US PGPub. No.: 20170222981 as applied to the claims above, in view of Payne et al., (Payne), US PGPub. No.: 20150277856, and further in view of . 

 	As per claim 6, the method of claim 1, 
Neither Srivastav, Payne, nor Ashok specifically teaches wherein at least one response to the received commands indicates at least one of: an upgrade in progress, restoration of at least one virtual machine in progress, and a completed upgrade.
However, Pandey teaches wherein at least one response to the received commands indicates at least one of: an upgrade in progress, restoration of at least one virtual machine in progress, and a completed upgrade, (para. 59).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Srivastav, Payne, Ashok and Pandey such that in response to a restore or recover command, the workload management system 122 may restore a point in time version of a virtual machine or restore point in time versions of one or more files located on the virtual machine. (Pandey: para. 59).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Reddy, US PGPub. No.: 20160014073, para. 202.  See form 892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        3/17/22